

117 S1458 IS: Cover Crop Flexibility Act of 2021
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1458IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Thune (for himself, Ms. Stabenow, Mr. Casey, Mr. Rounds, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Federal Crop Insurance Act to encourage the planting of cover crops following prevented planting, and for other purposes.1.Short titleThis Act may be cited as the Cover Crop Flexibility Act of 2021.2.Cover crops planted due to prevented planting(a)In generalSection 508A of the Federal Crop Insurance Act (7 U.S.C. 1508a) is amended—(1)in subsection (c)—(A)in paragraph (1)(B)(ii)—(i)by striking collect an indemnity and inserting the following:collect—(I)an indemnity;(ii)in subclause (I) (as so designated), by striking the period at the end and inserting ; or; and(iii)by adding at the end the following:(II)an indemnity payment that is equal to the prevented planting guarantee for the acreage for the first crop, if the second crop—(aa)is an approved cover crop that—(AA)will be planted for use as animal feed or bedding that is hayed, grazed (rotationally, adaptively, or at equal to or less than the carrying capacity), or chopped outside of the primary nesting season; or(BB)will not be harvested, such as a crop with an intended use of being left standing or cover; and(bb)cannot be harvested for grain or other uses unrelated to livestock forage or conservation, as determined by the Corporation.; and(B)in paragraph (3)—(i)by inserting a second crop described in item (aa) or (bb) of paragraph (1)(B)(ii)(II), or before double cropping; and (ii)by striking make an election under paragraph (1)(B) and inserting makes an election under paragraph (1)(B)(ii)(I); and (2)by inserting at the end the following:(f)Prevented planting coverage factorsFor producers that plant cover crops following prevented planting, the Corporation may provide separate prevented planting coverage factors that include preplanting costs and the cost of cover crop seed..(b)Research and developmentSection 522(c) of the Federal Crop Insurance Act (7 U.S.C. 1522(c)) is amended by adding at the end the following:(20)Cover crops(A)In generalThe Corporation shall carry out research and development, or offer to enter into 1 or more contracts with 1 or more qualified persons to carry out research and development, regarding a policy to insure crops on fields that regularly utilize cover crops.(B)RequirementsResearch and development under subparagraph (A) shall include— (i)a review of prevented planting coverage factors described in section 508A(f) and an evaluation of whether to include cover crop seed costs and costs related to grazing in the calculation of a factor;(ii)the extent to which cover crops reduce the risk of subsequent prevented planting;(iii)the extent to which cover crops make crops more resilient to or otherwise reduce the risk of loss resulting from natural disasters such as drought;(iv)the extent to which increased regularity of using cover crops or interactions with other practices such as tillage or rotation affects risk reduction;(v)whether rotational, adaptive, or other prescribed grazing of cover crops can maintain or improve risk reduction; and(vi)how best to account for any reduced risk and provide a benefit to producers using cover crops through a separate plan or policy of insurance.(C)ReportNot later than 18 months after the date of enactment of this paragraph, the Corporation shall make available on the website of the Corporation, and submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate, a report that— (i)describes the results of the research and development carried out under subparagraph (A); and(ii)includes any recommendations with respect to those results..